Citation Nr: 1441679	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  09-40 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating greater than 10 percent for the service-connected left knee disability, status post ligamentous repair, with arthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1976 to July 1982.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran's representative submitted an August 2014 Appellant's Brief after the Veteran submitted the July 2014 written notification that a withdrawal of the appeal is requested.  The Board does not construe the August 2014 Appellant's Brief as an informal claim for an increased rating, as the brief, in light of the July 2014 request for withdrawal, does not indicate an intent to apply for benefits.  See 38 C.F.R. § 3.155 (2013). 

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.


FINDING OF FACT

In July 2014, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that a withdrawal of the appeal for entitlement to a disability rating greater than 10 percent for the service-connected left knee disability, status post ligamentous repair, with arthritis, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran of entitlement to a disability rating greater than 10 percent for the service-connected left knee disability, status post ligamentous repair, with arthritis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn in writing the appeal of entitlement to a disability rating greater than 10 percent for the service-connected left knee disability, status post ligamentous repair, with arthritis.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.


ORDER

The appeal of the issue of entitlement to a disability rating greater than 10 percent for the service-connected left knee disability, status post ligamentous repair, with arthritis, is dismissed.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


